Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.
The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1 and 8.

Narita et al. US Pub 2015/0026326 teaches a system configured to input an inquiry for a change date candidate for changing specifications of hardware resources used in information processing related to a service. The information providing apparatus determines upgrade date candidate within the designated upgrade period based on the traffic on the target volume, and evaluates the upgrade date candidates based on the traffic and other planned upgrade dates to determine the strongest date candidate among a plurality of candidates and present it to the user.

	Ramachandran et al. US Pub 2016/0366020 teaches an automated mechanism for grouping devices to allow safe and scalable actions to be taken in parallel. A computing device obtains data that defines service relationships between computing entities in a network of 

	The features “acquire a first time and a second time; generate a plurality of combinations each including a plurality of groups, each of the plurality of groups including a specific number of nodes which are included in a plurality of nodes and are different from the specific number of nodes of another group of the plurality of groups: acquire, for each of the plurality of combinations, a number of jobs which are to be executed by the nodes of the specific number of each of the groups as a maintenance operation for each of the plurality of nodes in a time period from the first time to the second time; calculate, for each of the plurality of combinations, a sum of the number of jobs for each of the groups; select a combination having a smallest sum of the number of the jobs; generate a plurality of schedule candidates by assigning a different time zone, which is between the first time and the second time, to each of the groups of the selected combination; evaluate the plurality of schedule candidates based on one or more process execution schedules of one or more nodes of the groups of the selected combination; and output one schedule candidate of the plurality of schedule candidates based on a result of the evaluation”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773.  The examiner can normally be reached on Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TAMMY E LEE/Primary Examiner, Art Unit 2195